DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 9/2/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN JOHNSON/           Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171), in view of Kayali et al. (US 2003/0047114).
Regarding claim 1
Price teaches mixing an effective amount of cement with an effective amount of bottom ash, the latter consisting of a fraction having a particle size from about 0.75 inches (i.e. 19.05 mm) to about 0.003 inches (i.e. 0.08 mm) (paragraph 0014). 
Before mixing the bottom ash with the cement, the fraction of bottom ash would consist of bottom ash. Further, the bottom ash is used as an aggregate in the composition (paragraph 0003). Whereas, after the mixing and addition of water to cure the product, a concrete (i.e. mixture of cement and aggregate) would be formed. 
Although Price does not teach the claimed size range of the ash, the size range of Price overlaps the size range of the claimed invention. Further, Price discloses using different size fractions of the bottom ash (paragraph 0014). 

Kayali teaches that when making concretes using aggregate that variations in the size of the aggregate leads to inconsistency in the final product, that repeatability of the strength values and workability levels are caused by inconsistency in the aggregate used, and that one of the main factors for the inconsistency seen was the size of the aggregate used (paragraphs 0002-0003).
Kayali teaches the sieving operation and analysis of the ash aggregate showing 100 % of the particles passing through a sieve size of 13.20 mm, with 81.4 % passing then through a sieve size of 9.5 mm (Table 1). This would result in a fraction comprising 18.6 % of the aggregate separated by size with a size range of between 13.2 and 9.5 mm, which is a fraction within the claimed size range.
The skilled artisan would readily appreciate that for consistent results, the size of the particles used needs to be consistent.  Even though Kayali is using a different ash aggregate (fly ash versus bottom ash) it would have been prima facie obvious at the time of the invention to add to the teachings of Price by sorting the bottom ash aggregate into different sizes fractions to determine which fraction(s) produce the best and most consistent results. Therefore, it would have been obvious to use the sieving procedure of Kayali in sorting the aggregate ash particles of Price which would produce a bottom ash aggregate fraction having a size range of 13.2 to 9.5 mm, with a reasonable expectation of success as suggested by Kayali in separating out the 
Regarding claim 5
The material is exposed to atmosphere, and would therefore react with this CO2 source, if such reaction takes place. Additionally, during combustion in the furnace they are reacted with a CO2 source, as the burning of the waste will produce CO2 which will be in contact with the bottom ash.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171) in view of Kayali et al. (US 2003/0047114), as applied to claims 1-5 above, in view of Rush et al. (US 2014/0202931).
Regarding claim 2
Although, the references to Price is silent as to the aluminum content, this would be dependent upon the source of the waste to be incinerated. Also, there is always motivation to reduce the presence of metals which may be toxic and leach from materials and/or to recycle such materials. However, Rush teaches the use of waste-to-energy bottom ash and separating it into fractions useful as aggregates while removing metals therefrom, resulting in a product where the non-ferrous metals including aluminum, copper, zinc, and lead are about 1% (paragraphs 0002, 0009 and 0029-0036), less than the maximum 25,000 mg/kg (i.e. 2.5 %) claimed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Price, by removing metals and contaminates, with a reasonable expectation of success, as suggested by Rush, and the expected benefit of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171), in view of Kayali et al. (US 2003/0047114), as applied to claims 1-5 above, as evidenced by Ritchie et al. (US 2002/0090871).
Regarding claim 4
Price teaches the above composition (i.e. bottom ash and cement) being mixed with water (paragraph 0015) to form a slurry. Ritchie teaches that a slurry of Portland cement has a pH of from 11 to 14, such as from 11 to 13 (paragraph 0164). Therefore, the expected pH of the slurry of Kayali is expected to overlap with the pH of the claimed invention. Also it is noted that the use of the term “about” in the claims allows for some leeway and pH amounts of greater than 11.0 may also read on the claimed invention. 
Overall the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734